NUMBER 13-21-00021-CV

                     COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG

GORDON DEAN HALEY,
ANTON SCOTT HALEY,
GORDON DEAN HALEY
AS INDEPENDENT CO-EXECUTOR
OF THE ESTATE OF
MARGARET L. HALEY, AND
ANTON SCOTT HALEY
AS INDEPENDENT CO-EXECUTOR
OF THE ESTATE OF
MARGARET L. HALEY,                                      Appellants,
                                    v.

BENEFICIAL FINANCIAL I INC.,
SUCCESSOR BY MERGER TO
BENEFICIAL TEXAS, INC.,                                   Appellee.


              On appeal from the 94th District Court
                   of Nueces County, Texas.



                             ORDER
 Before Chief Justice Contreras and Justices Longoria and Tijerina
                        Order Per Curiam
        This matter is before the court on Appellants’ First Notice of Appeal of Order of

Abatement and/or Motion to Stay Order which we construe as a motion to lift abatement

and a motion to stay. On January 26, 2021, the Clerk of the Court notified appellants,

Gordon Dean Haley and Anton Scott Haley, that they were delinquent in remitting a

$205.00 filing fee. To date, the trial court clerk’s record has not been received by this

court. On January 28, 2021, Appellant, Gordon Dean Haley, filed an affidavit

of indigence.

        Accordingly, on February 11, 2021, we abated the cause and ordered the trial court

clerk, the court reporter, or any party to this cause wanting to challenge appellant’s claim

of indigence filed on January 26, 2021, to file such a contest to appellants’ declaration of

inability to pay costs in the trial court within ten days from the date of the order.

Appellants’ motion objects to the order and argues it extends a deadline to object to

appellants’ statement of inability to pay beyond the time allowed.

        Because we have no record before us indicating a statement of inability to pay was

filed in the trial court, we GRANT the motion to lift abatement and DENY the motion to

stay.   Accordingly, our February 11, 2021 order is WITHDRAWN and this case is

REINSTATED.

        The trial court is further ordered to cause the clerk’s record be filed in this case, in

accordance with appellants’ designation of record, if any. Pursuant to Texas Rule of

Appellate Procedure 34.4(c), we further designate the following items to be included in

the record:

        1. All statements and affidavits of inability to pay or claims of indigence,


                                               2
       2. All documents challenging appellants’ claim of indigence, and

       3. All orders and findings related to claims of indigency, if any.

       The trial court shall cause the clerk’s record to be filed with the clerk of this court

within 10 days from the date of this order.

                                                         PER CURIAM


Delivered and filed on the
19th day of March, 2021.




                                              3